35 F.3d 570
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.CONTINENTAL INSURANCE COMPANY, a New Hampshire corporation,Plaintiff-Appellant,v.DEL ASTRA INDUSTRIES, INC., a California corporation;Charles Prior Hall, a California individual;  WBXPartners, a California Partnership,Defendants-Appellees.
No. 93-15245.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 13, 1994.Decided Sept. 6, 1994.

Before:  CHOY, LEAVY, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Continental Insurance Company (Continental) appeals the district court's sua sponte grant of summary judgment in favor of Del Astra Industries (Del Astra).  Del Astra argues that we lack jurisdiction because this case fails to meet Article III's case or controversy requirement.  We reject Del Astra's argument.   American States Ins. Co. v. Kearns, 15 F.3d 142 (9th Cir.1994).


3
Continental argues that as a matter of law the advertising injury liability insurance policy it issued to Del Astra does not cover patent infringement claims and it, therefore, has no duty to defend Del Astra in the underlying action.  We agree and reverse the district court's grant of summary judgment for the reasons set forth in  Everest and Jennings, Inc. v. American Motorists Ins. Co., 23 F.3d 226 (9th Cir.1994) and  Intex Plastics Sales Co. v. United Nat'l Ins. Co., 23 F.3d 254 (9th Cir.1994).


4
REVERSED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3